Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to the application filed 11/05/2021.
Claims 1, 3-11, and 13-22 are pending and have been examined.
Claims 1, 3-11, and 13-22 are rejected.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/03/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant's arguments filed 11/05/2021 have been fully considered but they are moot and not persuasive. However, Examiner will provide an explanation of the new grounds of rejection as a service.
Applicant argues:
Applicant argues that: 
binary tree does because it only has two child  nodes does not teach an older and younger sibling. However, older sibling and the younger sibling of the older siblings only require two nodes, e.g. binary tree. Furthermore, applicant points to claims 21 and 22 and argues that sub trees are not taught. However, a binary tree has infinite subtrees depending on how many levels in the hierarchy. For instance, a tree with one parent node leading to two child nodes wherein each of the two child nodes have two child nodes of their own. In that scenario there are at least two sub trees that can be queried.
Applicant also argues that “appending a binary symbol to the representation value” is not taught. Examiner agrees that the specific method of appending a binary symbol is not taught. However, Examiner argues that the naming convention, e.g. “representative value” as claimed, is merely obvious. 
Dondeti teaches a naming convention where child and sibling nodes are distinguishable. Dondeti teaches that child nodes are appended a “0” to the value of the parent. For example, if the parent is “0” then the child would be “00” if the parent is “01” then the child would receive a “010”. Thereafter, every sibling representative value is incremented by 1. So the algorithm is simply n+1 for each child in binary terms. (Dondeti [See figures 2-3 and 9 and claim 25: “appending a 1 to the binary ID of said first communications system plurality of members; and appending a 0 to the binary ID of each member of the second communications system.”]). The exact naming convention may not be taught, however, in view of the use of appending “1” or “0” and being able to distinguish children from siblings, the representation value algorithm is unmistakably obvious over the prior art’s teachings (Dondeti [See table 1 in cl.4.]).

Claim Objections
Claim 19 is objected to under 37 CFR 1.75(c) as being in improper form because a multiple dependent claim 19.  See MPEP § 608.01(n).  Accordingly, the claim 19 has not been further treated on the merits.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 2-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
	Claims 2-10 are rejected because they recite a tangible processor-readable medium and the broadest reasonable interpretation of a claim drawn to a tangible processor-readable medium (also called machine readable medium and other such variations) typically covers forms of non-transitory tangible media (or non-transitory media) and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent (or absent of a controlling definition in the specification). See MPEP §2111.01. When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter.  See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter). Therefore, examiner advises amending the claim language to recite non-transitory computer readable medium. 

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3-11, and 13-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claim(s) 1, 3-11, and 13-22 is/are directed to the abstract idea of organizing human activity, e.g. tree traversal and numbering of nodes.  The claims do not recite additional elements that integrate the abstract idea into a practical application. Lastly, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea.
Regarding:
Claim 1:
Claim 1 recites, in part, steps of: 
traversing at least a portion of a tree from a starting node; and for each traversed node, 
modifying a representation value stored as metadata for each traversed node, depending on whether the traversed node is a sibling node or a child node; 
and determining that a present traversed node is a younger sibling node, wherein modifying the representation value of the younger sibling node includes appending a binary symbol to the representation value of an immediate older sibling node of the younger sibling node, and wherein the younger sibling node is on a same level of the tree as the immediate older sibling node and if the immediate older sibling node has a parent node, the younger sibling node shares the parent node.
All above steps recite an abstract matter of organizing human activity. Humans are able to traverse trees, determine sibling or child, and determine parent nodes when creating or analyzing a tree structure created in linked lists.
The only additional elements are the: “non-transitory tangible processor-readable medium including instructions executable by one or more processors, and when executed operable for” which amounts to using a generic computer to perform the abstract matter. Therefore, there are no additional elements that integrate the abstract idea into a practical application such as improvement of technology or functioning of a computer. 
Lastly, the additional elements of a generic computer implementation does not rise to the level of significantly more because it does not meet the standards set forth by the courts for including an inventive concept such as improvement of technology or functioning of a computer.
Claims 11 and 20 are both independent claims that include similar steps.
Claim 11 includes the limitation of “method for manipulating a representation of at least a portion of a tree, the method comprising” and is interpreted as an explanation of the abstract idea indicated above.
Claim 20 includes the limitation “An apparatus comprising: one or more processors; and logic encoded in one or more tangible media for execution by the one or more processors and when executed operable for” and this is interpreted similarly as in claim’s 1 preamble as not integrating the abstract idea into a practical application and also failing to recite additional elements that rises to the level of significantly more because of the generality of reciting a mere generic computer.
Claims 3-10 and 21 all recite abstract steps of organizing human activity. The only additional element found in the claims is “wherein the instructions are further operable for” which only describes how a generic computer is used to operate the abstract matter recited.
Claims 13-19 and 22 are rejected similarly as the rejection for claim 11.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-11, and 13-22 are rejected under 35 U.S.C. 103 as being unpatentable over Dondeti et al. (US 6240188; “Dondeti” hereinafter) and further in view of Madhalam et al. (US 20160335303; “Madhalam” hereinafter).
As per claim 1, Dondeti discloses A non-transitory tangible processor-readable medium including instructions executable by one or more processors, and when executed operable for:
traversing at least a portion of a tree from a starting node (Dondeti [cl.4 lns 5-30: Describing traversing a tree structure with defined notation.]); 
for each traversed node, [modifying a representation value stored as metadata for each traversed node] depending on whether the traversed node is a sibling node or a child node (Dondeti [See figures 2 and 3 where sibling and child notations are provided.]);
and determining that a present traversed node is a younger sibling node, wherein modifying the representation value of the younger sibling node includes appending a binary symbol to the representation value of an immediate older sibling node of the younger sibling node, and wherein the younger sibling node is on a same level of the tree as the immediate older sibling node and if the immediate older sibling node has a parent node, the younger sibling node shares the parent node (Dondeti [See figures 2-3 and 9 and claim 25: “appending a 1 to the binary ID of said first communications system plurality of members; and appending a 0 to the binary ID of each member of the second communications system.”]).
Even though Dondeti teaches node numbering system, it does not explicitly teach, but Madhalam in an analogous art teaches:
modifying a representation value (Madhalam [0008: Teaches updating metadata used to specify tree information.]). Therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the numbering module of Dondeti with the modifying module of Madhalam to produce an expected result of modifying the metadata associated with node numbers. The modification would be obvious because one of ordinary skill in the art would be motivated to add and remove nodes while keeping the numbering system intact.

As per claim 3, rejection for claim 1 is incorporated and further Dondeti discloses The tangible processor-readable medium of claim 1, wherein the instructions are further operable for: modifying the representation value by [appending a first binary symbol to the representation value for a traversed node that is a sibling node and a secondary binary symbol to the representation value for a traversed node that is a child node] (Dondeti [cl.1 lns 49-65: Illustrating appending values.]).
Even though Dondeti teaches node numbering system, it does not explicitly teach appending a first binary symbol to the representation value for a traversed node that is a sibling node and a secondary binary symbol to the representation value for a traversed node that is a child node. However, Dondeti teaches a naming convention where child and sibling nodes are distinguishable. Dondeti teaches that child nodes are appended a “0” to the value of the parent. For example, if the parent is “0” then the child would be “00” if the parent is “01” then the child would receive a “010”. Thereafter, every sibling representative value is incremented by 1. So the algorithm is simply n+1 for each child in binary terms. (Dondeti [See figures 2-3 and 9 and claim 25: “appending a 1 to the binary ID of said first communications system plurality of members; and appending a 0 to the binary ID of each member of the second communications system.”]). The exact naming convention may not be taught, however, in view of the use of appending “1” or “0” and being able to distinguish children from siblings, the representation value algorithm is unmistakably obvious over the prior art’s teachings (Dondeti [See table 1 in cl.4.]). Therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the algorithm for creating representative value of Dondeti to add “1” and “0” depending on the status as a child. The modification would be obvious because one of ordinary skill in the art would be motivated to provide an efficient method of determining sibling a child relationship between nodes.

As per claim 4, rejection for claim 3 is incorporated and further Dondeti discloses The tangible processor-readable medium of claim 3, wherein the first binary symbol is  [a one] appended to the representation value of a sibling node; and the second binary symbol is [a zero] appended to the representation value of a child node (Dondeti [See figures 2-3 and Table II on cl.5 lns 30-35 where notation using binary ID is explained.]).
Even though Dondeti teaches node numbering system, it does not explicitly teach one or zero. However, Dondeti teaches a naming convention where child and sibling nodes are distinguishable. Dondeti teaches that child nodes are appended a “0” to the value of the parent. For example, if the parent is “0” then the child would be “00” if the parent is “01” then the child would receive a “010”. Thereafter, every sibling representative value is incremented by 1. So the algorithm is simply n+1 for each child in binary terms. (Dondeti [See figures 2-3 and 9 and claim 25: “appending a 1 to the binary ID of said first communications system plurality of members; and appending a 0 to the binary ID of each member of the second communications system.”]). The exact naming convention may not be taught, however, in view of the use of appending “1” or “0” and being able to distinguish children from siblings, the representation value algorithm is unmistakably obvious over the prior art’s teachings (Dondeti [See table 1 in cl.4.]). Therefore, would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the algorithm for creating representative value of Dondeti to add “1” and “0” depending on the status as a child. The modification would be obvious because one of ordinary skill in the art would be motivated to provide an efficient method of determining sibling a child relationship between nodes.

As per claim 5, rejection for claim 1 is incorporated and further Dondeti discloses The tangible processor-readable medium of claim 1, wherein the instructions are further operable for: using the representation value to perform a relational database function (Dondeti [cl.6 lns 20-40: Describing a relational database function of join.]).

As per claim 6, rejection for claim 5 is incorporated and further Dondeti discloses The tangible processor-readable medium of claim 5, wherein the relational database function includes one or more of UNION, INTERSECTION, or DIFFERENCE (Dondeti [cl.6 lns 20-40: Describing a relational database function of join, or a modified union.]).

As per claim 7, rejection for claim 1 is incorporated and further Dondeti discloses The tangible processor-readable medium of claim 1, wherein the instructions are further operable for: receiving a request for a new node to be added to the tree (Dondeti [cl.1 lns 35-45: “The new member initiates the rekeying process.”]); ascertaining whether or not the new node is a child node of a second node, and encoding parent relationship information in or in association with the new node in response to ascertaining that the new node is a child node; determining whether or not the new node is a sibling node of another node (Dondeti [cl.6 lns 35-50: “Referring to FIGS. 1, 3 and 7, J 56 is a new member which joins at C 50, step 86. Upon verifying J's credentials, C splits its ID 010 (shown in FIG. 3), keeps 0100 for itself and assigns 0101 to J 56, step 88. C 50a also changes its secret key 28 and sends the blinded version of its new key to J 56.”]), and encoding sibling relationship information in or in association with the new node in response to the determining that the new node is the sibling node;  and updating the tree with the new node, resulting in a new tree with the new node .

As per claim 8, rejection for claim 7 is incorporated and further Dondeti discloses The tangible processor-readable medium of claim 7, wherein the instructions are further operable for: determining preexisting metadata describing familial relationship information of at least one of the parent node or of the sibling node of the new node; and based on the determined preexisting metadata (Dondeti [cl.6 lns 35-50: “Referring to FIGS. 1, 3 and 7, J 56 is a new member which joins at C 50, step 86. Upon verifying J's credentials, C splits its ID 010 (shown in FIG. 3), keeps 0100 for itself and assigns 0101 to J 56, step 88. C 50a also changes its secret key 28 and sends the blinded version of its new key to J 56.”]), appending, to the familial relationship information, new metadata for the new node describing the respective parent relationship information or the sibling relationship information of the new node (Dondeti [cl.4 lns 20-50: Describing keys and IDs that are stored that represents familial relationships.]).

As per claim 9, rejection for claim 8 is incorporated and further Dondeti discloses The tangible processor-readable medium of claim 8, wherein the familial relationship information includes at least one of parent relationship information or sibling relationship information of the respective parent node or sibling node of the new node (Dondeti [cl.4 lns 20-50: Describing keys and IDs that are stored that represents familial relationships. See rejection for claim 7 regarding new node.]).

As per claim 10, rejection for claim 9 is incorporated and further Dondeti discloses The tangible processor-readable medium of claim 9 wherein the instructions are further operable for: detecting a request to perform a relational set operation on the tree; and accessing metadata of binary path terminator nodes of the tree to facilitate performing the relational set operation (Dondeti [cl.4 lns 20-30: “The member 22 associated with the node also computes the blinded version 30 of its key 28 and shares it with its immediate neighbor in the key distribution tree 26.”]), wherein the metadata of the binary path terminator nodes includes a description of one or more branches of the tree and further includes the parent relationship information and the sibling relationship information (Dondeti [cl.4 lns 30-50 and cl.5 lns 35-50: Describes leaf node usage on tables I and II. Further, describes data stored associated with the leaf node.]).

As per claim 21, rejection for claim 1 is incorporated and further Dondeti discloses The tangible processor-readable medium of claim 1, wherein the
tree is a sub-tree of a larger tree and wherein the instructions are further operable for: using the representation value to search for patterns in the sub-tree (Dondeti [cl.9 lns 1-20: where patterns are used to search.]).

Claims 11, 13-19 and 22 are the method claims corresponding to CRM claims 1, 3-8, 10, and 21, respectively.  Dondeti discloses a method ([claim 10]) for executing the method of claims 11, 13-19 and 22.  Thus, claims 11, 13-19 and 22 are rejected under the same rationale set forth in connection the rejections of claims 1, 3-8, 10, and 21, respectively.

Claim 20 is the apparatus claims corresponding to CRM claim 1.  Dondeti discloses a system ([claim 1]) for executing the method of claim 20.  Thus, claim 20 is rejected under the same rationale set forth in connection the rejections of claim 1.

Comments
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Andreev et al. (US 20030208495) – Discloses a binary traversal with metadata modification.
Bauer (US 20190317940) – This reference teaches operations and logical algebra for manipulating a trie structure.
The examiner requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Taelor Kim whose telephone number is (571) 270-7166.  The examiner can normally be reached on Monday-Thursday (11AM-5PM) EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tamara Kyle can be reached on 571-272-4241.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-8166. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Taelor Kim
Primary Patent Examiner
Art Unit 2156
Dated: 01/11/2022
/TAELOR KIM/Primary Examiner, Art Unit 2156